Keen, /., concurring: I concur in the result reached by the majority opinion only because I conceive that the management of the property of the estate embraced the proper disposition of it pursuant to the will of the decedent, and that the expenses of litigation arising out of the disposition of the property of the estate are consequently “ordinary and necessary expenses paid * * * for the management * * * of property held for the production of income,” and deductible under section 121, quoted in the majority opinion. The mere fact that the purpose of the expenditure was to relieve the estate from the payment of the deficiency in income tax and to protect the property of the estate from any tax lien, does not, in my opinion, characterize the expenditure as one paid or incurred “for the management, conservation, or maintenance of property held for the production of income.” See John W. Willmott, 2 T. C. 321, 326, 327. Smith, J., agrees with the above.